EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Chris Schaffer on 3 March 2021.

The application has been amended as follows: 
Claims 1 and 11 is replaced by the below claims 1 and 11.
1.	(Currently amended)  An additive manufacturing method, comprising:
monitoring a heat source scanning across a powder bed using an optical temperature sensor;
performing a plurality of scans across different portions of the powder bed with the heat source to produce a metal part;
recording, with a computer, an intensity and a duration of each scan of the plurality of scans made by the heat source, wherein the intensity and duration comprise data received from the optical temperature sensor;
generating, using the computer, a characteristic curve for one or more regions of the metal part using the recorded scan duration and intensity data;
comparing, using the computer, the characteristic curve of each region of the one or more regions with a baseline characteristic curve associated with the respective region; and
determining and reporting via the computer that one of the one or more regions is defective when the comparing shows a difference between the characteristic curve of the region and the baseline characteristic curve that exceeds a predetermined threshold.
11.	(Currently amended)  An additive manufacturing method, comprising:

performing a plurality of laser scans to build the part;
recording, using a computing device, sensor data from laser scans made within the identified one or more regions using an optical temperature sensor, wherein the sensor data includes intensity with respect to time;
generating, using the computing device, a characteristic curve for each of the one or more regions using the sensor data collected for each of the recorded laser scans, wherein the characteristic curve includes intensity and a duration of each laser scan;
comparing, using the computing device, the characteristic curves to corresponding baseline characteristic curves; 
determining, using the computing device, one or more of the regions is defective when the comparing shows a difference between the characteristic curve of the region and the baseline characteristic curve that exceeds a predetermined threshold; and
reporting, using the computing device, the defective regions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Clijsters et al. (NPL, "In Situ Quality Control of the Selective Laser Melting Process Using a High-speed, Real-time Melt Pool Monitoring System") which monitor in real-time an additive manufacturing method using selective laser melting by monitoring a heat source scanning across a powder bed using an optical temperature sensor, recording a heat intensity of the part being made, the data being used for the purpose of controlling quality.  Clijsters et al. fails to teach or suggest the method steps of  “recording … with a computer … a duration of each scan of the plurality of scans made by the heat source, wherein the intensity and duration comprise data received from the optical temperature sensor; generating, using the computer, a characteristic curve for one or more regions of the metal part using the recorded scan duration and intensity 
Clijsters et al. fails to teach or suggest the method steps of “generating, using the computing device, a characteristic curve for each of the one or more regions using the sensor data collected for each of the recorded laser scans, wherein the characteristic curve includes intensity and a duration of each laser scan; comparing, using the computing device, the characteristic curves to corresponding baseline characteristic curves; determining, using the computing device, one or more of the regions is defective when the comparing shows a difference between the characteristic curve of the region and the baseline characteristic curve that exceeds a predetermined threshold” as required of independent claim 11. 
Clijsters et al. fails to teach or suggest the method steps “determining, using a computing system, intensity and duration of each of the recorded scans using the sensor data; creating, using a computing system, a characteristic curve for each of the select regions of the metal part based on the intensity and duration of each scan associated with each respective select region; comparing, using a computing system, each of the characteristic curves to a baseline characteristic curve associated with each of the select regions” as required of independent claim 16. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496.  The examiner can normally be reached on 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JAMES F SIMS III/Examiner, Art Unit 3761                                                                                                                                                                                                        
/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761